Title: George Logan to Thomas Jefferson, 16 August 1815
From: Logan, George
To: Jefferson, Thomas


          Dear Sir Stenton  Augt 16th: 1815
          Looking over some private papers a few days since, I found a communication from Dr Priestley to me, respecting the education and character of the Emperor of Russia. I herewith inclose you a copy of this interesting document; from a conviction of its being agreeable, on account of your known attachment to the most virtuous and magnanimous of monarchs
          Mrs Logan unites with me in sentiments of respect to yourself and family—
          Accept assurances of my friendshipGeo Logan
        